Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 21-24, 26, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Hebert et al. (US 2010/0151239 A1) in view of Yi et al. (CN 107825810).
Regarding Claims 1-2, and 23, Hebert discloses a surfacing construction for aircraft (Abstract, para 0026), which may comprise an electrically conductive layer sandwiched between a first and second barrier layer (para 0046). 
The barrier layers, i.e. first and second curable film layers, may be selected from polyurethane, polyimide, and polyester (para 0037). There is no requirement of the barrier layers comprising epoxy, so it would have been obvious to a person skilled in the art to produce the laminate wherein the barrier layers do not comprise epoxy. While there is disclosure of an embodiment wherein the electrically conductive layer is contained within the barrier layers (para 0046), there is no requirement for the electrically conductive layer or any other conductive material to be incorporated into the barrier layers.
Hebert discloses the electrically conductive material may be a foil, expanded foil, mesh, cloth, or paper (i.e. wire-free electrically conductive material) (para 0046) or an electrically conductive polymer weave (paras 0068-0069, 0095).
Hebert does not disclose the weight of the surfacing construction. 
Yi discloses a surface layer for aircraft (para 0004) having a mass per unit area between 20-500 g/m2 (i.e. 0.004-0.1 lb/ft2) (para 0011). This provides a desirably lightweight surface layer (para 0009).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Hebert to incorporate the teachings of Yi to produce the surfacing construction having a mass per unit area of 0.004-0.1 lb/ft2. Doing so would produce a lightweight surfacing construction desirable for aircraft.
While there is no disclosure that the surfacing construction is an exterior surface protective layer for protecting a composite structure from environmental elements as presently claimed, applicants attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”.  Further, MPEP 2111.02 states that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. for protecting a composite structure from environmental elements, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art surfacing construction and further that the prior art structure which is a surface protective layer identical to that set forth in the present claims is capable of performing the recited purpose or intended use.
Regarding Claim 3, given that the claim only further limits an optional alternative embodiment, the claim is considered met by the prior art.
Regarding Claims 4-6, Hebert in view of Yi discloses all the limitations of the present invention according to Claim 1 above. Hebert further discloses the electrically conductive layer may be a copper screen electrodeposited on a polyester film (para 0081) (i.e. electrically conductive polymer weave comprising copper). As shown above, the electrically conductive layer may be sandwiched between a first and second barrier layer (para 0046). The barrier layers may be selected from polyurethane, polyimide, and polyester (para 0037).
Regarding Claims 7, Hebert in view of Yi discloses all the limitations of the present invention according to Claim 1 above. Hebert further discloses the surfacing construction has a thickness of 10 mils or less (i.e. 0.254 mm or less) (para 0029).
Regarding Claim 21, Hebert in view of Yi discloses all the limitations of the present invention according to Claim 1 above. Hebert further discloses the barrier layers each have a thickness of 10 mils or less (i.e. 0.254 mm or less) (para 0038).
Regarding Claim 22, Hebert in view of Yi discloses all the limitations of the present invention according to Claim 1 above. While Hebert does disclose the surfacing construction may have a layer of paint (Claims 51-52), there is no requirement of a finish layer of primer or paint topcoat. It would be obvious to a person of ordinary skill in the art to produce the surfacing construction which does not comprise of finish layer selected from a primer and a paint topcoat.
Regarding Claim 24, Hebert in view of Yi discloses all the limitations of the present invention according to Claim 1 above.  Hebert further discloses the electrically conductive layer may comprise graphite fibers (para 0095).
Regarding Claim 26, Hebert in view of Yi discloses all the limitations of the present invention according to Claim 1 above. Hebert further discloses the electrically conductive layer may comprise carbon nano-tubes (paras 0068-0069).
Regarding Claim 30, Hebert in view of Yi discloses all the limitations of the present invention according to Claim 7 above, including the surfacing construction having a mass per unit area of 0.004-0.1 lb/ft2, and that the barrier layers, i.e. first and second curable film layers, may be selected from polyurethane, polyimide, and polyester (para 0037). The barrier layers are not required to comprise any other materials, so it would have been obvious to produce the surfacing construction, wherein the barrier layers each consist of at least one of polyurethane, polyimide, and polyester.
Claims 25 and 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hebert in view of Yi as applied to claim 1 above, and further in view of Fowler et al. (US 2020/0392654 A1).
Regarding Claims 25 and 27-29, Hebert in view of Yi discloses all the limitations of the present invention according to Claim 1 above. Hebert in view of Yi does not disclose a nanomaterial comprising nanoparticles as claimed.
Fowler discloses electrically conductive nanomaterial-coated fibers wherein the nanomaterial forms a mesh to conduct electricity throughout the length of the fibers (paras 0008, 0033-0034). The electrically conductive nanomaterial includes metallic compounds including copper, silver, and gold as well as carbon nanotubes (0036).
It would have been obvious to one of ordinary skill in the art prior to the effective filling date of the present invention to modify Hebert in view of Yi to incorporate the teachings of Fowler by using the electrically conductive mesh disclosed by Fowler, including nanomaterials including copper, silver, gold, and carbon nanotubes, as the electrically conductive layer of Hebert in view of Yi. Doing so would allow electricity to be conducted throughout the length of the layer.
Response to Arguments
In light of Applicant’s amendments, the Claim Objections of record are withdrawn. 
Applicant's arguments filed 04/13/2022 have been fully considered but they are not persuasive.
Applicant argues that the barrier layers of Herbert may include epoxy.
However, while Herbert does disclose the barrier layers may include epoxy, epoxy is not required. It would have been obvious to produce the barrier layers without epoxy.
Applicant argues that the examples in Herbert in paras 0076-0077 demonstrate surfacing material, wherein the adhesive films contain a non-woven polyester veil having a weight of 0.05 lb/sqft, which would cause the total weight to exceed the claimed 0.1 lb/sqft.
However, “applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.” In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967). Paras 0076-0077 of Herbert only provides one example of the product disclosed in Herbert. Nothing in the general disclosure teaches away from the weight presently claimed or disclosed by Yi.
Applicant argues that Yi does not disclose the surfacing construction as claimed, including barrier layers or conductive layer as claimed. 
However, note that while Yi does not disclose all the features of the present claimed invention, Yi is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely that a surfacing construction for aircraft should have a mass per unit area of 0.004-0.1 lb/ft2, in order to be desirably lightweight, and in combination with the primary reference, discloses the presently claimed invention. 
Regarding Claim 7, Applicant argues that Herbert’s disclosure of the construction having a thickness of 10 mils (0.254 mm) or less (para 0029) does not include the conductive layer or the second barrier layer. Applicant further argues that the conductive surfacing construction exemplified in para 0077 of Herbert is 15 mils thick (0.381 mm), which is outside of the claimed thickness range of 0.075-0.1 mm.
However, “applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.” In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967). The Example given in Para 0077 does not negate the general disclosure of Herbert in para 0029, that the surfacing construction may have a thickness of 10 mils (0.254 mm) or less (para 0029).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY M MILLER whose telephone number is (571)272-2109. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BETHANY M MILLER/Examiner, Art Unit 1787  

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787